ORDER
PER CURIAM.
Donald Haupt (hereinafter, “Movant”) appeals from the motion court’s judgment *490denying his motion for post conviction relief pursuant to Rule 29.15. Movant claims his trial counsel denied Mm effective assistance of counsel by failing to authenticate a cash register receipt and failing to call a potential alibi witness, whose testimony would have “virtually closed the window of opportunity” for Movant to be involved in the underlying offense.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b).